THE THIRTEENTH COURT OF APPEALS

                                   13-18-00262-CV


         Maria G. Rodriguez a/k/a Maria G. Casarez and Ismael Casarez Sr.
                                         v.
 Deutsche Bank National Trust Company, as Trustee, in trust for Registered Holders of
  Long Beach Mortgage Loan Trust 2004-2, Asset Backed Certificates, Series 2004-2


                                 On Appeal from the
                County Court at Law No. 3 of Cameron County, Texas
                      Trial Court Cause No. 2017-CCL-01102


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, Maria G. Rodriguez a/k/a Maria G. Casarez and Ismael Casarez Sr.

and Marte C. Guillen, as surety on the supersedeas bond.

      We further order this decision certified below for observance.

April 2, 2020